DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending and examined in this office action.

Per claim 1, the examiner interprets “a server subsystem, and one or more devices” as physical devices (i.e. computers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US PGPUB 2008/0005733) hereinafter Ramachandran.

Per claim 1, Ramachandran discloses “a system for executing a flash of a firmware update, the system comprising a server subsystem, a cloud service, and one or more devices, the system configured to perform” (Fig. 1; a local server, a central server, and devices); “connecting, by the server subsystem, to the cloud service; automatically detecting, by the server subsystem, the firmware update on the cloud service; and executing, by the server subsystem, the flash of the firmware update to each of the one or more devices” (Fig. 4; paragraphs [0050][0051][0063]; a local server (server subsystem) connects to a central server (cloud service), and receives a firmware update from the central server, then the local server distributes the firmware update to its connected devices to update their firmware; the local server and the central server can query each other to exchange firmware update information; paragraph [0002]; firmware is usually stored on a Flash memory of a device; therefore, it would have been obvious to a person skilled in the art to recognize that updating the firmware of device would include flashing the firmware update on the device).

Per claim 2, Ramachandran further discloses “wherein the firmware update is stored on a server of the cloud service” (paragraph [0050]; the central server stores firmware updates).

Per claim 7, Ramachandran further discloses “wherein the flash of the firmware update is executed from the cloud service to the one or more devices through the server subsystem” (paragraphs [0050][0051]; the central server is to update firmware on client device, by distributing the firmware update to a local server first, then the local server distributes the firmware update to client devices to update their firmware).

Per claim 8, Ramachandran further suggests “wherein the server subsystem is connected to the one or more devices through Bluetooth” (paragraph [0033]; the local server connects to client devices though wireless connection; Official notice: Bluetooth is a well-known, commonly used wireless protocol; it would have been obvious to one skilled in the art to utilize the well-known Bluetooth protocol for wireless communication between devices (evidence: O’Neill (US PGPUB 2004/0068721), paragraph [0031]; discloses utilizing Bluetooth wireless protocol for firmware update on a device).
wherein a first device of the one or more devices 
comprises a wireless security camera with an internal control board therein” (paragraph [0033]; client devices include mobile phones and cameras, which would include a control board).

Per claim 10, Ramachandran further suggests “wherein the server subsystem comprises a built-in Bluetooth transceiver or a Bluetooth dongle” (paragraph [0033]; the local server connects to client devices though wireless connection; Official notice: Bluetooth is a well-known, commonly used wireless protocol; it would have been obvious to one skilled in the art to utilize the well-known Bluetooth protocol for wireless communication between devices, thus the communicating devices must contain a Bluetooth transceiver to allow wireless communication in the Bluetooth protocol (evidence: O’Neill (US PGPUB 2004/0068721), paragraph [0031]; discloses utilizing Bluetooth wireless protocol for firmware update on a device).

Claims 11-12 and 17-20 are rejected under similar rationales as claims 1-2 and 7-10.

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran, in view of Turnbull (US PGPUB 2003/0041127).

Per claim 3, Ramachandran does not explicitly teach “wherein the server subsystem detects the firmware update by comparing a previous firmware version number to a version number of the firmware update”. However, Turnbull suggests the above (Fig. 4; paragraphs [0043][0044]; determine the current firmware version on a device, determine the firmware upgrade version on the cloud, comparing the two version numbers to determine whether or not to download and install the firmware). Therefore, it would have been obvious to one of ordinary skill in the art before the effective 

Per claim 4, Ramachandran does not explicitly teach “wherein the server subsystem detects the firmware update by comparing a date of a previous firmware to an origination date of the firmware update”. However, Turnbull suggests the above (Fig. 4; paragraphs [0043][0044]; determine the current firmware version on a device, the version number can be a data code, determine the firmware upgrade version on the cloud, the version number can be a data code, comparing the two version numbers to determine whether or not to download and install the firmware). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ramachandran and Turnbull to compare the two version numbers (date codes) to determine if there is a newer firmware, this would prevent downloading of an older firmware (saving network resource).

Per claim 5, Ramachandran does not explicitly teach “wherein the server subsystem sends a notification to the service technician of the engineering or support team when the firmware update is available on the cloud service”. However, Turnbull suggests the above (Fig. 4; paragraphs [0043]-[0045]; after determine a newer version of firmware is available on the cloud, a notification is sent to a predesignated email address, i.e. a person in charge of maintaining and servicing the devices). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ramachandran and Turnbull to send a notification to a service and maintenance person after a firmware update is determined to be available on the cloud, then the service and maintenance person can decide whether or not to install the firmware update (more flexibility and control for the users to install firmware update).

Per claim 6, Ramachandran does not explicitly teach “wherein the flash of the firmware update is initiated in response to a notification that the firmware update is available on the cloud service”. However, Turnbull suggests the above (Fig. 4; paragraphs [0043]-[0045]; after determine a newer version of firmware is available on the cloud, a notification is sent to a predesignated email address, then the firmware can be downloaded and installed on a device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ramachandran and Turnbull to send a notification to a service and maintenance person after a firmware update is determined to be available on the cloud, then the firmware can be allowed to be downloaded and installed on a device, this would give users more flexibility and control when to install the firmware update.

Claims 13-16 are rejected under similar rationales as claims 3-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANG PAN/Primary Examiner, Art Unit 2193